DETAILED ACTION
This action is in response to the application filed 12/14/2020. Claims 1-10 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract merely recites the content of independent claim 1 and does not clearly disclose that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chou et al. (US PGPUB No US 2017/0091133 A1)(hereafter referred to as Chou).
Regarding Claim 1, Chou anticipates:
A hybrid cluster system, comprising: at least one storage node (universal sled 2 comprising a storage node [0034][0051][Fig 5]), for providing storage resources (“A storage node can include one or more hard disk drives (HDDs), solid state drives (SSDs) and/or other storage devices and provide the server system with data storage capability” [0034]); and at least one computing node (universal sled 1 comprising a compute node [0034][0051][Fig 5]), for providing computing resources (“A compute node can include a processor and/or memory and provide the server system with processing capabilities” [0034]), wherein a specification of the at least one computing node is identical to a specification of the at least one storage node (“The universal sled 1 140 and the universal sled 2 150 have equivalent communication ports at equivalent locations. This allows connectors leading to the universal sled 1 140 and the universal sled 2 150 to function the same if the universal sleds 140, 150 are swapped. For example, both universal sleds 140, 150 can have a PCIe port in a middle of a back panel” [0026] (i.e. the universal sled 1 and universal sled 2 have identical specifications)).

Regarding Claim 8, Chou anticipates all of the elements of claim 1 as shown above. Chou also anticipates:
further comprising: a switch, wherein the switch is an Ethernet switch (Host Switch/Ethernet Network switch [0031-0032]), and the switch comprises a network interface, and the switch is utilized for routing signals from the network interface to one of the at least one computing node (The Switch connects to universal sled 1 (i.e. computing node) and universal sled 2. [0031] “A network switch (e.g., an Ethernet or PCIe switch) can be a device used on a computer network to physically connect devices together. Multiple cables can be connected to a switch to enable networked devices to communicate with each other. Switches can manage the flow of data across a network…” [0032])

Regarding Claim 9, Chou anticipates all of the elements of claim 1 as shown above. Chou also anticipates:
wherein the at least one computing node and the at least one storage node are arranged to be align with four planes (Chou discloses that the universal sleds (the computing and storage nodes) can be mounted inside a single enclosure such as a chassis. [0029] Therefore, as the computing and storage nodes are mounted in the enclosure they are aligned with four planes, the top bottom and sides of the enclosure (The Examiner notes [0020] of the instant application specification for the interpretation of the four planes), and the at least one computing node and the at least one storage node are arranged alternatively or arranged by classification (Chou discloses a storage sled arranged next to a compute sled (i.e. arranged alternatively) [Figure 5][0048]).  

Regarding Claim 10, Chou anticipates:
A computing node (universal sled 1 comprising a compute node [0034][0051][Fig 5]), for providing computing resources, comprising: a plurality of computing elements (“A compute node can include a processor and/or memory and provide the server system with processing capabilities” [0034]), wherein the computing node is coupled to a storage node (universal sled 2 comprising a storage node [0034][0051][Fig 5] Figure 2 illustrates Universal sled 1 and Universal sled 2 coupled together.), and a specification of the computing node is identical to a specification of the storage node (“The universal sled 1 140 and the universal sled 2 150 have equivalent communication ports at equivalent locations. This allows connectors leading to the universal sled 1 140 and the universal sled 2 150 to function the same if the universal sleds 140, 150 are swapped. For example, both universal sleds 140, 150 can have a PCIe port in a middle of a back panel” [0026] (i.e. the universal sled 1 and universal sled 2 have identical specifications)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Erden et al. (US Patent No 10,963,188 B1)(hereafter referred to as Erden).
Regarding Claim 2, Chou discloses all of the elements of claim 1 as shown above. 
Chou also discloses:
wherein both of the at least one computing node and the at least one storage node conform to a 2.5-inch hard disk drive form factor (The universal sled 1 (compute node)  and universal sled 2 (storage node) have interchangeable dimensions and can be swapped [0025]).
Chou does not explicitly disclose:
wherein both of the at least one computing node and the at least one storage node conform to a 2.5-inch hard disk drive form factor 
However, Erden discloses:
wherein both of the at least one computing node and the at least one storage node conform to a 2.5-inch hard disk drive form factor (Erden discloses storage compute nodes that conform to a standard 2.5 inch drive form factor [Col 4 Lines 55-67])
The disclosures by Chou and Erden are analogous because they are in the same field of endeavor of storage systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Chou and Erden before them, to modify the teachings of Chou to include the teaching of Erden as both Chou and Erden disclose storage and compute nodes conforming to the same form factor. Therefore it is a mere substitution of one type of form factor (2.5-inch hard disk drive form factor as taught by Erden) for another type of form factor (Same generic size form factor as taught by Chou) to obtain predictable results (Utilizing the same 2.5 inch form factor size for both compute and storage nodes to allow for interchangeability in the system). MPEP 2143.

Regarding Claim 3, Chou discloses all of the elements of claim 1 as shown above. 
While Chou discloses the storage and computing nodes having equivalent communication interfaces [0026], Chou does not explicitly disclose:
wherein both of the at least one computing node and the at least one storage node adopt a non-volatile memory host controller interface specification or non-volatile memory express (NVMe) interface 
However, Erden discloses:
wherein both of the at least one computing node and the at least one storage node adopt a non-volatile memory host controller interface specification or non-volatile memory express (NVMe) interface (Erden discloses storage compute nodes that can be modified to adopt a NVMe interface [Col 4 Lines 55-67]).  
The disclosures by Chou and Erden are analogous because they are in the same field of endeavor of storage systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Chou and Erden before them, to modify the teachings of Chou to include the teaching of Erden as both Chou and Erden disclose storage and compute nodes utilizing the same communication specifications. Therefore it would be applying a known technique (utilizing an NVMe interface to communicate between nodes as taught by Erden) to a known device (Chassis comprising compute and storage nodes as taught by Chou) ready for improvement to yield predictable results (Utilizing the same NVMe interface for communication with both compute and storage nodes to allow for interchangeability in the system). MPEP 2143

Claim(s) 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Mekad et al. (US PGPUB No US2020/0077535 A1)(hereafter referred to as Mekad).
Regarding Claim 4, Chou discloses all of the elements of claim 1 as shown above. 
Chou also discloses:
wherein both of a first connector of each of the at least one computing node and a second connector of each of the at least one storage node are SFF-8639 connectors (Chou discloses both the universal sled 1 (compute node) and universal sled 2 (storage node) comprising the same type of connector [0026])
Chou does not explicitly disclose:
wherein both of a first connector of each of the at least one computing node and a second connector of each of the at least one storage node are SFF-8639 connectors 
However, Mekad discloses:
wherein both of a first connector of each of the at least one computing node and a second connector of each of the at least one storage node are SFF-8639 connectors (Mekad discloses multiple expansion devices that comprise a storage or compute node. [0068] The Expansion devices comprise SFF-8639 (U.2) electrical connectors [0075]).  
The disclosures by Chou and Mekad are analogous because they are in the same field of endeavor of storage systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Chou and Mekad before them, to modify the teachings of Chou to include the teaching of Mekad as both Chou and Mekad disclose storage and compute nodes utilizing the same type of connector. Therefore it is a mere substitution of one type of connector (SFF-8639 connector as taught by Mekad) for another type of connector (PCIe connector as taught by Chou) to obtain predictable results (Utilizing the same SFF-8639 connector for both compute and storage nodes to allow for interchangeability in the system). MPEP 2143.

Regarding Claim 7, Chou discloses all of the elements of claim 1 as shown above. 
While Chou discloses utilizing an electrical midplane [0019], Chou does not explicitly disclose:
further comprising: a backplane board, comprising a plurality of bays, the plurality of bays are arranged in an array, wherein the plurality of bays are separated by fixed distances in between, at least one computing node and the at least one storage node are plugged into the plurality of bays of the backplane board to be electrically connected to the backplane board, and the backplane board performs power transmission and signal transmission with the at least one computing node.  
However, Mekad discloses:
further comprising: a backplane board (Electrical backplane of storage tray 26 [Fig 5][0072]), comprising a plurality of bays, the plurality of bays are arranged in an array (Storage tray 26 comprises an array of slots (bays) to hold storage and compute nodes [0068][Fig 5]), wherein the plurality of bays are separated by fixed distances in between (As shown in Figure 5, the physical layout of the slots in storage tray 26 show a fixed distance between each slot to allow the nodes to be inserted and removed into a slot in the tray [0068][Fig 5]), at least one computing node and the at least one storage node are plugged into the plurality of bays of the backplane board to be electrically connected to the backplane board (Several storage and/or compute nodes can be inserted into the slots of the storage tray and interfaced with the electrical backplane [0068][0072]), and the backplane board performs power transmission and signal transmission with the at least one computing node (The electrical backplane electrically interfaces with the plurality of nodes (storage and compute) and comprises a plurality of PCIe connectors for data transmission [0068][0072]).  
The disclosures by Chou and Mekad are analogous because they are in the same field of endeavor of storage systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Chou and Mekad before them, to modify the teachings of Chou to include the teaching of Mekad as both Chou and Mekad disclose connecting storage and compute nodes in a chassis. Therefore it is a mere substitution of one type of electrical connector (utilizing an electrical backplane with a plurality of slots for connecting compute and storage nodes as taught by Mekad) for another type of connector (midplane connector as taught by Chou) to obtain predictable results (utilizing an electrical backplane for connecting nodes in a chassis to provide for power and signal communication). MPEP 2143

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Schnell et al. (US PGPUB No US 2013/0107444 A1)(hereafter referred to as Schnell).
Regarding Claim 5, Chou discloses all of the elements of claim 1 as shown above. 
Chou also discloses:
wherein a ratio of a number of the at least one computing node to a number of the at least one storage node is adjustable (Chou discloses that the chassis can contain at least two universal sleds (storage and compute nodes) [0021][Fig 2]. Chou illustrates arrangements with two storage nodes and no compute nodes [Fig 4]; two compute nodes and no storage nodes [Fig 3] and one compute node and one storage node [Fig 5]. Therefore the ratio of compute and storage nodes is adjustable.) 
Chou does not explicitly disclose:
wherein an upper limit of a total number of the at least one computing node and the at least one storage node is fixed 
However, Schnell discloses:
wherein an upper limit of a total number of the at least one computing node and the at least one storage node is fixed (Schnell discloses that traditionally a chassis provides a fixed number of slots/bays; thereby providing a fixed upper limit to the number of compute and storage nodes that can be inserted into the chassis [0002])
The disclosures by Chou and Schnell are analogous because they are in the same field of endeavor of storage systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Chou and Schnell before them, to modify the teachings of Chou to include the teaching of Schnell as both Chou and Schnell disclose placing nodes in a single chassis. Therefore it would be applying a known technique (utilizing a chassis with a fixed number of slots/bays as taught by Schnell) to a known device (Chassis comprising compute and storage nodes as taught by Chou) ready for improvement to yield predictable results (Providing a chassis with a fixed number of bays for use in a server system). MPEP 2143

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Pan et al. (US PGPUB No US 2017/0293451 A1)(hereafter referred to as Pan).
Regarding Claim 6, Chou discloses all of the elements of claim 1 as shown above. 
Chou also discloses:
wherein the at least one computing node comprises a plurality of computing elements (“A compute node can include a processor and/or memory (plurality of computing elements) and provide the server system with processing capabilities” [0034])
Chou does not explicitly disclose:
and each of the plurality of computing elements is an advanced reduced instruction set computing machine (ARM) system on a chip, and each of the at least one computing node is an ARM micro server.  
However, Pan discloses:
and each of the plurality of computing elements is an advanced reduced instruction set computing machine (ARM) system on a chip, and each of the at least one computing node is an ARM micro server (Pan discloses processing systems acting as an ARM server utilizing multiple ARM based SOCs [0002]).  
The disclosures by Chou and Pan are analogous because they are in the same field of endeavor of storage systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Chou and Pan before them, to modify the teachings of Chou to include the teaching of Pan as both Chou and Pan disclose processing nodes. Therefore it is a mere substitution of one type of computing component (ARM based SoCs for use in an ARM server as taught by Pan) for another type of computing component (generic processor SoC as taught by Chou) to obtain predictable results (utilizing ARM based SoCs for computing elements in a storage system). MPEP 2143

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sindhu et al. (US PGPUB No US 20100061240 A1) – Discloses interchangeable storage and compute nodes [See 0049].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183